 



Exhibit 10.33
FIRST AMENDMENT
TO CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
November 5, 2007 and is entered into by and among WESTERN DIGITAL TECHNOLOGIES,
INC., a Delaware corporation (the “Borrower”), the financial institutions listed
on the signature pages hereof (the “Lenders”), and GOLDMAN SACHS CREDIT PARTNERS
L.P. (“GSCP”), as administrative agent (the “Administrative Agent”) for the
Lenders, and is made with reference to that certain CREDIT AGREEMENT dated as of
August 30, 2007 (as amended through the date hereof, the “Credit Agreement”) by
and among Borrower, the Lenders, Citigroup Global Markets, Inc. and JPMorgan
Chase Bank, N.A., as co-syndication agents, and Administrative Agent.
Capitalized terms used herein without definition shall have the same meanings
herein as set forth in the Credit Agreement after giving effect to this
Amendment.
RECITALS
     WHEREAS, Borrower has requested that the Required Lenders agree to amend
certain provisions of the Credit Agreement as provided for herein; and
     WHEREAS, subject to certain conditions, the Required Lenders are willing to
agree to such amendment relating to the Credit Agreement.
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
SECTION I. AMENDMENTS TO CREDIT AGREEMENT
1.1 Amendments to Section 1: Definitions.
     The definition of “Commitment Termination Date” is hereby amended by
deleting clause (i) thereof in its entirety and renumbering the remaining
clauses (ii), (iii) and (iv) as clauses (i), (ii) and (iii), respectively.
SECTION II. CONDITIONS TO EFFECTIVENESS
     This Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “First Amendment
Effective Date”):
     A. Execution. Administrative Agent shall have received this Amendment,
executed and delivered by a duly authorized signatory of each of Borrower,
Administrative Agent and the Requisite Lenders.
     B. Expenses. Administrative Agent shall have received all amounts due and
payable on or prior to the First Amendment Effective Date, including, to the
extent invoiced,





--------------------------------------------------------------------------------



 



reimbursement or other payment of all out-of-pocket expenses required to be
reimbursed or paid by Borrower hereunder or any other Loan Document.
     C. Necessary Consents. The Borrower shall have obtained all material
consents necessary or advisable in connection with the transactions contemplated
by this Amendment.
SECTION III. REPRESENTATIONS AND WARRANTIES
     In order to induce Lenders to enter into this Amendment and to amend the
Credit Agreement in the manner provided herein, the Borrower represents and
warrants to each Lender that the following statements are true and correct in
all material respects:
     A. Corporate Power and Authority. The Borrower has all requisite power and
authority to enter into this Amendment and to carry out the transactions
contemplated by, and perform its obligations under, the Credit Agreement as
amended by this Amendment (the “Amended Agreement”) and the other Loan
Documents.
     B. Authorization of Agreements. The execution and delivery of this
Amendment and the performance of the Amended Agreement and the other Loan
Documents have been duly authorized by all necessary action on the part of the
Borrower.
     C. No Conflict. The execution and delivery by the Borrower of this
Amendment and the performance by the Borrower of the Amended Agreement and the
other Loan Documents do not and will not (i) violate (A) any provision of any
law, statute, rule or regulation, or of the certificate or articles of
incorporation or partnership agreement, other constitutive documents or by-laws
of Borrower or any of its Subsidiaries or (B) any applicable order of any court
or any rule, regulation or order of any governmental authority, (ii) conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under any contractual obligation of the Borrower, where any
such conflict, violation, breach or default referred to in clause (i) or (ii) of
this Section IV.C., individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect, (iii) except as permitted under the
Amended Agreement, result in or require the creation or imposition of any Lien
upon any of the properties or assets of the Borrower, or (iv) require any
approval of stockholders or partners or any approval or consent of any Person
under any contractual obligation of the Borrower, except for such approvals or
consents which will be obtained on or before the First Amendment Effective Date
and except for any such approvals or consents the failure of which to obtain
will not have a Material Adverse Effect.
     D. Governmental Consents. No action, consent or approval of, registration
or filing with or any other action by any governmental authority is or will be
required in connection with the execution and delivery by the Borrower of this
Amendment and the performance by Borrower of the Amended Agreement and the other
Loan Documents, except for such actions, consents and approvals the failure to
obtain or make could not reasonably be expected to result in a Material Adverse
Effect or which have been obtained and are in full force and effect.
     E. Binding Obligation. This Amendment and the Amended Agreement have been
duly executed and delivered by the Borrower and each constitutes a legal, valid
and binding obligation of the Borrower to the extent a party thereto,
enforceable against the Borrower in

2



--------------------------------------------------------------------------------



 



accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, moratorium, reorganization or other similar laws
affecting creditors’ rights generally and except as enforceability may be
limited by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
     F. Absence of Default. No event has occurred and is continuing or will
result from the consummation of the transactions contemplated by this Amendment
that would constitute an Event of Default or a Default.
SECTION IV. ACKNOWLEDGMENT AND CONSENT
     Each Guarantor hereby acknowledges that it has reviewed the terms and
provisions of the Credit Agreement and this Amendment and consents to the
amendment of the Credit Agreement effected pursuant to this Amendment. Each
Guarantor hereby confirms that each Loan Document to which it is a party or
otherwise bound will continue to guarantee, to the fullest extent possible in
accordance with the Loan Documents, the payment and performance of all
Obligations under each the Credit Agreement.
     Each Guarantor acknowledges and agrees that any of the Loan Documents to
which it is a party or otherwise bound shall continue in full force and effect
and that all of its obligations thereunder shall be valid and enforceable and
shall not be impaired or limited by the execution or effectiveness of this
Amendment.
     Each Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
consent to the amendments to the Credit Agreement effected pursuant to this
Amendment and (ii) nothing in the Credit Agreement, this Amendment or any other
Loan Document shall be deemed to require the consent of such Guarantor to any
future amendments to the Credit Agreement.
SECTION V. MISCELLANEOUS
     A. Reference to and Effect on the Credit Agreement and the Other Loan
Documents.
     (i) On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Amendment”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement as amended by this Amendment.
     (ii) Except as specifically amended by this Amendment, the Credit Agreement
and the other Loan Documents shall remain in full force and effect and are
hereby ratified and confirmed.
     (iii) The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,

3



--------------------------------------------------------------------------------



 



power or remedy of the Administrative Agent, the Syndication Agents or any
Lender under, the Credit Agreement or any of the other Loan Documents.
     B. Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.
     C. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
     D. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.
[Remainder of this page intentionally left blank.]

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

              WESTERN DIGITAL TECHNOLOGIES, INC.
 
       
 
  By   /s/ Raymond M. Bukaty
 
       
 
  Name:   Raymond M. Bukaty
 
  Title:   Senior Vice President, Administration,
 
      General Counsel and Secretary

 



--------------------------------------------------------------------------------



 



              Guarantors:
 
            WESTERN DIGITAL CORPORATION
 
       
 
  By:   /s/ Raymond M. Bukaty
 
       
 
  Name:   Raymond M. Bukaty
 
  Title:   Senior Vice President, Administration,
 
      General Counsel and Secretary
 
            WD MEDIA, INC.
 
       
 
  By:   /s/ Raymond M. Bukaty
 
       
 
  Name:   Raymond M. Bukaty
 
  Title:   Secretary

 



--------------------------------------------------------------------------------



 



            GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Administrative Agent
      By:   /s/ Bruce Mendelsohn         Bruce Mendelsohn,        Authorized
Signatory     

 



--------------------------------------------------------------------------------



 



            Lenders


GOLDMAN SACHS CREDIT PARTNERS L.P.
      By:   /s/ Bruce Mendelsohn         Bruce Mendelsohn,        Authorized
Signatory   

 



--------------------------------------------------------------------------------



 



         

              CITICORP NORTH AMERICA, INC.
 
       
 
  By   /s/ Deborah Ironson
 
       
 
  Name:   Deborah Ironson
 
  Title:   Vice President

 



--------------------------------------------------------------------------------



 



              JPMORGAN CHASE BANK, N.A.
 
       
 
  By   /s/ David F. Gibbs
 
       
 
  Name:   David F. Gibbs
 
  Title:   Managing Director

 